UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2017 UNION BRIDGE HOLDINGS LIMITED (Exact name of registrant as specified in its charter) Nevada 000-55731 32-0440076 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) Rm. 1205, 12/F, Harcourt House, 39 Gloucester Road,
